Case: 4:17-cr-00524-JG Doc #: 78 Filed: 05/06/20 1 of 4. PageID #: 573


UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                                    :
UNITED STATES OF AMERICA,                           :                 CASE NO. 4:17-cr-00524
                                                    :
           Plaintiff,                               :
                                                    :
                                                    :                 ORDER
vs.                                                                   [Resolving Docs. 64, 65, 66, 72, 74, 75]
                                                    :
DAINON JONES,                                       :
                                                    :
           Defendant.                               :
                                                    :
                                                    :


JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

         Defendant Dainon Jones seeks reconsideration of this Court’s denial of his 28 U.S.C.

§ 2255 habeas corpus petition. 1 For the reasons stated below, the Court DENIES Jones’s

requested relief.

         The relevant background is recounted in this Court’s order denying Jones’s 28

U.S.C. § 2255 petition. 2 In sum, in 2018, Jones pleaded guilty to conspiracy to possess

with intent to distribute a controlled substance. 3 Jones filed the § 2255 petition arguing

five claims of ineffective assistance of counsel. 4 On November 25, 2019, this Court denied

all grounds for relief in Jones’s petition. 5

         On December 6, 2019, Jones filed a notice of appeal. 6 Despite his pending appeal,

Jones has continued to file documents with this Court, nine additional motions in total,



           1
             Since this Court’s initial denial of his habeas petition, Jones has filed several motions. . Despite the various
labels Jones affixes to these filings, the filings include the same arguments. The Court therefore construes the various
filings as motions for reconsideration and considers them jointly here. Docs. 64, 65, 66, 72, 74, and 75.
           2
             Doc. 62.
           3
             Doc. 18.
           4
             Doc. 42.
           5
             Doc. 62.
           6
             Doc. 63.
Case: 4:17-cr-00524-JG Doc #: 78 Filed: 05/06/20 2 of 4. PageID #: 574
Case No. 4:17-cr-00524
Gwin, J.

many of which argue for the reconsideration of the Court’s denial of Jones’s habeas

petition. 7

        On December 30, 2019, Jones filed a motion under Fed. R. Civ. P. 59(e). 8 The

Court construes the December 30 motion, and Jones’s five other motions containing the

same arguments as motions for reconsideration. The motions’ arguments attempt to

relitigate the portion of Jones’s habeas petition that argues that phenylfentanyl cannot be a

fentanyl analogue. Jones asks for an order stating whether phenylfentanyl is a fentanyl

analogue or controlled substance analogue. 9

        Jones argues that phenylfentanyl cannot be a controlled substance analogue and a

fentanyl analogue. He bases this argument on a House Judiciary Committee Report

accompanying a bill that was not passed, but was substantially similar to what eventually

passed as the Anti-Drug Abuse Act of 1986. 10

        Jones relies on United States v. McCray, which cites the committee report. 11 In

McCray, the Court observed that a House Judiciary Committee Report said that a “fentanyl

analogue” “does not include fentanyl, nor does it include controlled substance analogues

(as defined in the Designer Drug Enforcement Act of 1986) which may be analogues of

fentanyl.”12

        First, Jones’s fixation on this specific language in McCray is misplaced. Neither

McCray nor the committee report are controlling on this Court.



        7
            See Docs. 64, 65, 66, 72, 74, and 75.
        8
          Doc. 64.
        9
          Doc. 64 at 6.
        10
           Id. at 4-5.
        11
             United States v. McCray, 346 F.Supp.3d 363, 366-67 (W.D.N.Y. 2018).
        12
             Id.
                                                         -2-
Case: 4:17-cr-00524-JG Doc #: 78 Filed: 05/06/20 3 of 4. PageID #: 575
Case No. 4:17-cr-00524
Gwin, J.

       The text of the enacted statute takes precedent over the legislative history of

unenacted legislation. Where the text of the statute is unambiguous, as here, the Court has

no need to refer to the legislative history of the statute’s bill (here another’s statute’s bill) to

determine statutory meaning. 13

       Second, the Court finds no issue with concluding that a “controlled substance

analogue” may also be a “fentanyl analogue” under the actual language of the statute. At

the time of Jones’s conviction, a “controlled substance analogue” was defined in part as “a

substance . . . the chemical structure of which is substantially similar to the chemical

structure of a controlled substance.” 14 “Analogue of fentanyl” was undefined. As stated in

this Court’s previous opinion, and in McCray, under the plain meaning of the term,

“analogue of fentanyl” means “a chemical compound structurally similar to another but

differing often by a single element of the same valence and group of the periodic table as

the element it replaces.” 15 It is therefore not impossible for phenylfentanyl to be both a

controlled substance analogue and an analogue of fentanyl.

       Third, Jones agreed in his plea agreement that the drugs involved in his charged

conduct were fentanyl analogues. The validity of his plea and sentence are therefore not

affected by phenylfentanyl’s classification.

       Fourth, and finally, as stated in the Court’s denial of Jones’s habeas petition, Jones

waived most claims on appeal through his plea agreement. 16 Jones preserved only his

ability to bring a sentence above the statutory maximum, a sentence above the “sentencing



       13
            United States v. Wade, 266 F.3d 574, 581 (6th Cir. 2001).
       14
          21 U.S.C. § 802(32)(C).
       15
          Doc. 62 at 5.
       16
          Id. at 3.
                                                          -3-
Case: 4:17-cr-00524-JG Doc #: 78 Filed: 05/06/20 4 of 4. PageID #: 576
Case No. 4:17-cr-00524
Gwin, J.

stipulations and computations” in the plea agreement using the Court’s determined

criminal History Category, claims of ineffective assistance of counsel, and claims of

prosecutorial misconduct. 17 Jones does not link his fentanyl analogue argument to any of

his preserved claims on appeal, nor does it fit into any category of his preserved claims.

       Jones complains that the Government has not responded to each of the ten filings

Jones has submitted to this Court since the filing of his appeal. However, the

Government’s silence on this matter does not entitle Jones to a reversal of the Court’s

earlier ruling regarding the merits of Jones’s petition.

       For the reasons stated above, the Court DENIES Jones’s motions seeking

reconsideration of the Court’s earlier decision. To the extent that Jones requests an

evidentiary hearing in any of his motions, 18 that request is also DENIED. Finally, to the

extent that Jones requests a reconsideration of this Court’s order denying a certificate of

appealability, the Court continues to believe that such a certificate is not warranted and

also DENIES that request. 19

       IT IS SO ORDERED.

       Dated: May 6, 2020                            s/     James S. Gwin
                                                     JAMES S. GWIN
                                                     UNITED STATES DISTRICT JUDGE




       17
          Doc. 18 at 6.
       18
          See, e.g., Doc. 66.
       19
          See, e.g., Doc. 75.
                                               -4-
